In a proceeding pursuant to CPLR article 78 to review a policy of the Westchester County Department of Social Services concerning promotions and appointments within that department, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Carey, J.), entered November 16,1994, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
It is well settled that "[t]he function of the courts is to determine controversies between litigants * * * They do not give advisory opinions” (Matter of State Indus. Commn., 224 NY 13, 16). The courts should not resolve disputed legal issues unless the resolution would have an immediate, practical effect on the conduct of the parties (see, New York Pub. Interest Research Group v Carey, 42 NY2d 527, 530). Since the issue in this case does not present an actual controversy upon which relief could be granted and that would have an immediate, practical effect on the conduct of the parties, the petition was properly dismissed. Santucci, J. P., Altman, Friedmann and Florio, JJ., concur.